--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT, dated as of March 12, 2013 (this “Agreement”), by and
among Advento, Inc., (the “Company”), Liang Wei Wang (the “Seller”) and Xijian
Zhou (the “Purchaser”). Each of the Company, the Seller, and the Purchaser, are
referred to herein as a “Party” and collectively, as the “Parties”.

BACKGROUND

Seller intends to sell and Purchaser intends to purchase 2,500,000 restricted
shares of common stock (the “Seller Shares”) of Company. The Seller Shares
represent 82.92% of the issued and outstanding capital stock of the Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, the Seller and the Purchaser hereby agree as
follows:

1.

Purchase and Sale.

The Seller shall sell, transfer, convey and deliver unto the Purchaser the
Seller Shares, and the Purchaser shall acquire and purchase from the Seller the
Seller Shares.

2.

Purchase Price.

The purchase price (the “Purchase Price”) for the Seller Shares, in the
aggregate, is $306,680, payable at Closing (defined below).

3.

The Closing.

      (a)

General. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place by exchange of documents among the Parties by fax or
courier, as appropriate, following the satisfaction or waiver of all conditions
to the obligations of the Parties to consummate the transactions contemplated
hereby (other than conditions with respect to actions the respective Parties
will take at the Closing itself) at such date as the Purchaser and the Seller
may mutually determine (the “Closing Date”).

      (b)

Deliveries at the Closing. At the Closing: (i) the Seller shall deliver to the
Purchaser the various certificates, instruments, and documents referred to in
Section 10(a) below; (ii) the Purchaser shall deliver to the Seller the various
certificates, instruments, and documents referred to in Section 10(b) below;
(iii) the Purchaser shall deliver the Purchase Price; (iv) an executed agreement
between the Seller and the Company for the vend out of the Subsidiary(if any);
and (v) the Seller shall deliver to the Purchaser a certificates evidencing the
Seller Shares (the “Certificate”), endorsed in blank or accompanied by duly
executed assignment documents and including a Medallion Guarantee or other form
of transfer document acceptable to the Company’s transfer agent.


--------------------------------------------------------------------------------


4.

Representations and Warranties of the Seller.

The Seller represents and warrants to the Purchaser that the statements
contained in this Section 4, with respect to such Seller, are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 5).

  (a)

The Seller has the power and authority to execute, deliver and perform its
obligations under this Agreement and to sell, assign, transfer and deliver to
the Purchaser the Seller Shares as contemplated hereby. No permit, consent,
approval or authorization of, or declaration, filing or registration with any
governmental or regulatory authority or consent of any third party is required
in connection with the execution and delivery by Seller of this Agreement and
the consummation of the transactions contemplated hereby.

        (b)

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby or compliance with the terms and conditions
hereof by the Seller will violate or result in a breach of any term or provision
of any agreement to which any Seller is bound or is a party, or be in conflict
with or constitute a default under, or cause the acceleration of the maturity of
any obligation of the Seller under any existing agreement or violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Seller
or any properties or assets of the Seller.

        (c)

This Agreement has been duly and validly executed by the Seller, and constitutes
the valid and binding obligation of the Seller, enforceable against the Seller
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency or other laws affecting creditors' rights generally or by
limitations, on the availability of equitable remedies.

        (d)

The Seller shall indemnify, defend and hold harmless Purchaser from and against
all liabilities incurred by Purchaser, directly or indirectly, including without
limitation, all reasonable attorney’s fees and court costs, arising out of or in
connection with the execution of this agreement set forth in this Agreement,
except where fraud, intent to defraud or default of payment evolves on the part
of Purchaser.

        (e)

The Seller owns the Seller Shares free and clear of all liens, charges, security
interests, encumbrances, claims of others, options, warrants, purchase rights,
contracts, commitments, equities or other claims or demands of any kind
(collectively, “Liens”), and upon delivery of the Seller Shares to the
Purchaser, the Purchaser will acquire good, valid and marketable title thereto
free and clear of all Liens. The Seller is not a party to any option, warrant,
purchase right, or other contract or commitment that could require the Seller to
sell, transfer, or otherwise dispose of any capital stock of the Company (other
than pursuant to this Agreement). The Seller is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
capital stock of the Company.


--------------------------------------------------------------------------------


5.

Representations and Warranties Concerning the Company.

The Company and Seller jointly and severally represent and warrant to the
Purchaser that the statements contained in this Section 5 are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 6).

  (a)

SEC Reports. The Company has filed all reports, registration statements,
definitive proxy statements and other documents and all amendments thereto and
supplements thereof required to be filed by it with the U.S. Securities and
Exchange Commission (the “SEC Reports”), all of which have complied in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder. As of the
respective dates of filing in final or definitive form (or, if amended or
superseded by a subsequent filing, then on the date of such subsequent filing),
none of the Purchaser’s SEC Reports contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
in which they were made, not misleading.

          (b)

Organization of the Company. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Nevada.
The Company is duly authorized to conduct business and is in good standing under
the laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect. “Material Adverse Effect” means any material adverse
effect on the business, operations, assets, financial condition or prospects of
the Purchaser or its subsidiaries, if any, taken as a whole or on the
transactions contemplated hereby or by the agreements or instruments to be
entered into in connection herewith. The Company has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
its business. The Company has no subsidiaries and does not control any entity,
directly or indirectly, or have any direct or indirect equity participation in
any other entity.

          (c)

Capitalization; No Restrictive Agreements.

          (i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of 75,000,000 shares of Common Stock, $0.001 par value per share, of
which 3,015,000 shares are issued and outstanding.

          (ii)

The Company has not reserved any shares of its Common Stock for issuance upon
the exercise of options, warrants or any other securities that are exercisable
or exchangeable for, or convertible into, Common Stock. All of the issued and
outstanding shares of Common Stock are validly issued, fully paid and
non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.
There are no outstanding options, warrants or other rights of any kind to
acquire any additional shares of capital stock of the Purchaser or securities
exercisable or exchangeable for, or convertible into, capital stock of the
Purchaser, nor is the Company committed to issue any such option, warrant, right
or security. There are no agreements relating to the voting, purchase or sale of
capital stock (i) between or among the Company and any of its stockholders, (ii)
between or among the Seller and any third party, or (iii) between or among any
of the Company’s stockholders. The Company is not a party to any agreement
granting any stockholder of the Company the right to cause the Company to
register shares of the capital stock of the Purchaser held by such stockholder
under the Securities Act.


--------------------------------------------------------------------------------


  (d)

Financial Statements. The Seller has provided the Purchaser with audited balance
sheets and statements of operations, changes in stockholders' deficit and cash
flows for the years ended April 30, 2012 and 2011 and unaudited statements for
October 31, 2012 (collectively, the “Financial Statements”). The Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis, fairly present the
financial condition, results of operations and cash flows of the Company as of
the respective dates thereof and for the periods referred to therein and are
consistent with the books and records of the Company. The Company does not have
any liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for liabilities expressly specified in the Financial Statements
(none of which results from, arises out of, relates to, is in the nature of, or
was caused by any breach of contract, breach of warranty, tort, infringement, or
violation of law).

        (e)

Absence of Certain Changes. Since October 31, 2012, there has not been any event
or condition of any character which has materially adversely affected, or may be
expected to materially adversely affect, the Company’s business or prospects,
including, but not limited to any material adverse change in the condition,
assets, Liabilities (existing or contingent) or business of the Purchaser from
that shown in the Purchaser Financial Statements.

        (f)

Legal Proceedings. As of the date of this Agreement, there is no legal,
administrative, investigatory, regulatory or similar action, suit, claim or
proceeding which is pending or threatened against the Purchaser which, if
determined adversely to the Purchaser, could have, individually or in the
aggregate, a Material Adverse Effect.


--------------------------------------------------------------------------------


  (g)

Legal Compliance. The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental authorities, and no action, suit, proceeding, hearing,
investigation, charge, complaint, claim, demand, or notice has been filed or
commenced against the Purchaser alleging any failure so to comply. Neither the
Company, nor any officer, director, employee, consultant or agent of the Company
has made, directly or indirectly, any payment or promise to pay, or gift or
promise to give or authorized such a promise or gift, of any money or anything
of value, directly or indirectly, to any governmental official, customer or
supplier for the purpose of influencing any official act or decision of such
official, customer or supplier or inducing him, her or it to use his, her or its
influence to affect any act or decision of an applicable governmental authority
or customer, under circumstances which could subject the Company or any
officers, directors, employees or consultants of the Company to administrative
or criminal penalties or sanctions.

          (h)

Tax Matters.

          (i)

The Company has filed all state and federal tax returns that it was required to
file. All such tax returns were correct and complete in all material respects.
All taxes owed by the Company have been paid. The Company is not currently the
beneficiary of any extension of time within which to file any tax return. No
claim has ever been made by an authority in a jurisdiction where the Company
does not file tax returns that it is or may be subject to taxation by that
jurisdiction. There are no security interests or Liens on any of the assets of
the Company that arose in connection with any failure (or alleged failure) to
pay any tax.

          (ii)

The Company has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

          (iii)

The Seller does not expect any authority to assess any additional taxes for any
period for which tax returns have been filed. There is no dispute or claim
concerning any Liability with respect to any taxes (a “Tax Liability”) of the
Company either (A) claimed or raised by any authority in writing or (B) as to
which the Company and the Seller has knowledge based upon personal contact with
any agent of such authority. No tax returns of the Company have ever been
audited or are currently the subject of an audit. The Seller has delivered to
the Purchaser correct and complete copies of all federal and state income and
other material tax returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company since inception.


--------------------------------------------------------------------------------


  (i)

Liabilities of the Company. The Company’s liabilities will be paid off at or
prior to the Closing and will in no event become the liability of the Purchaser
or remain the liabilities of the Company following the Closing.

        (j)

Disclosure. No representation or warranty by the Seller contained in this
Agreement, and no statement contained in any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Seller pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omit or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading.


6.

Representations and Warranties of the Purchaser.

The Purchaser represents and warrants to the Seller as follows:

  (a)

The Purchaser has full power and authority to enter into this Agreement and to
carry out the transactions contemplated hereby. This Agreement constitutes a
valid and binding obligation of the Purchaser enforceable in accordance with its
terms, except as (i) the enforceability hereof may be limited by bankruptcy,
insolvency or similar laws affecting the enforceability of creditor's rights
generally and (ii) the availability of equitable remedies may be limited by
equitable principles of general applicability.

        (b)

Neither the execution and delivery of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions hereof will: violate, or conflict with, or result in a breach of
any provision of, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or result in the
creation of any Lien upon any of the properties or assets of the Purchaser under
any of the terms, conditions or provisions of any material note, bond,
indenture, mortgage, deed or trust, license, lease, agreement or other
instrument or obligation to which he is a party or by which he or any of his
properties or assets may be bound or affected, except for such violations,
conflicts, breaches or defaults as do not have, in the aggregate, any material
adverse effect; or violate any material order, writ, injunction, decree,
statute, rule or regulation applicable to the Purchaser or any of its properties
or assets, except for such violations which do not have, in the aggregate, any
material adverse effect.

        (c)

The Purchaser is acquiring the Seller Shares for its own account for investment
and not for the account of any other person and not with a view to or for
distribution, assignment or resale in connection with any distribution within
the meaning of the Securities Act. The Purchaser agrees not to sell or otherwise
transfer the Seller Shares unless they are registered under the Securities Act
and any applicable state securities laws, or an exemption or exemptions from
such registration are available. The Purchaser has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of acquiring the Seller Shares.


--------------------------------------------------------------------------------


  (d)

Restricted Securities.

          (i)

Compliance with Laws. The purchase of the Seller Shares by Purchaser hereby is
not part of a plan or scheme to evade the registration provisions of the
Securities Act.

          (ii)

Outside the United States. The Purchaser is outside the United States as of the
date of the execution and delivery of this Agreement and will be outside the
United States at the time of the closing of the sale of the Seller Shares;
provided, however, that delivery of the Seller Shares may be effected within the
United States through the Seller’s agent as long as the Seller is outside the
United States at the time of any such delivery.

          (iii)

Limitation on Resale and Transferability. The Purchaser understands that the
Seller Shares cannot be offered for sale, sold, or otherwise transferred unless
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act and applicable state securities laws, or pursuant to an
available exemption from registration under the Securities Act. The Purchaser
has not engaged in any “Directed Selling Efforts” (as defined in Regulation S)
and the Purchaser has no present intention to sell or otherwise transfer the
Seller Shares except in accordance with the provisions of Regulation S of the
Securities Act, pursuant to registration under the Securities Act, or pursuant
to an available exemption from registration under the Securities Act.

          (iv)

No Short Position. The Seller covenants that it will not, directly or
indirectly, or through one or more intermediaries, maintain any “short position”
(as hereinafter defined) in the Seller Shares during the “Distribution
Compliance Period” (as hereinafter defined). For purposes of this Section
6(e)(iv), a “short position” shall mean any sale of a security which the seller
does not own or any sale which is consummated by the delivery of a security
borrowed by, or for the account of, the seller; and the “Distribution Compliance
Period” shall mean the date which is twelve months from the date of issuance.

          (v)

No Hedging Transactions. The Seller hereby agrees not to engage in any hedging
transactions with regard to the Seller Shares, unless in express compliance with
the provisions of Regulation S, pursuant to registration under the Securities
Act or pursuant to an exemption from the registration requirements of the
Securities Act.

         

(vi) Legend. The Purchaser understands that certificates or other evidence of
the Seller Shares shall bear a legend substantially similar to the following:


--------------------------------------------------------------------------------

“THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS, AND THE
TRANSFER THEREOF IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
SUCH REGISTRATION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE ACT.”

7.

Brokers and Finders.

There are no finders and no parties shall be responsible for the payment of any
finders’ fees other than as specifically set forth herein. Neither the Seller,
nor any of its directors, officers or agents on their behalf, have incurred any
obligation or liability, contingent or otherwise, for brokerage or finders’ fees
or agents’ commissions or financial advisory services or other similar payment
in connection with this Agreement.

8.

Pre-Closing Covenants.

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing.

  (a)

General. Each of the Parties will use his or its best efforts to take all action
and to do all things necessary, proper, or advisable in order to consummate and
make effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 11
below).

        (b)

Notices and Consents. Each of the Parties will give any notices to, make any
filings with, and use its best efforts to obtain any authorizations, consents,
and approvals of governmental authorities necessary in order to consummate the
transactions contemplated hereby.


9.

Post-Closing Covenants.

The Parties agree that if at any time after the Closing any further action is
necessary or desirable to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party may reasonably
request, all at the sole cost and expense of the requesting Party. The Seller’s
tax obligations will have no impact on the ability of the Parties to Close on
this Agreement and under no circumstances will the Buyer be responsible for any
tax obligations of the Seller.

--------------------------------------------------------------------------------


10.

Conditions to Obligation to Close.


  (a)

Conditions to Obligation of the Purchaser.

The obligation of the Purchaser to consummate the transactions to be performed
by the Purchaser in connection with the Closing are subject to satisfaction of
the following conditions:

  (i)

the representations and warranties set forth in Sections 4 and 5 above shall be
true and correct in all material respects at and as of the Closing Date;

        (ii)

the Seller shall have performed and complied with all of his covenants hereunder
in all material respects through the Closing; and

        (iii)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect);

The Purchaser may waive any condition specified in this Section 10(a) at or
prior to the Closing in writing executed by the Purchaser.

  (b)

Conditions to Obligation of the Seller. The obligations of the Seller to
consummate the transactions to be performed by her in connection with the
Closing are subject to satisfaction of the following conditions:

          (i)

the representations and warranties set forth in Section 6 above shall be true
and correct in all material respects at and as of the Closing Date;

          (ii)

the Purchaser shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing; and

          (iii)

no action, suit, or proceeding shall be pending or threatened before any court
or quasi-judicial or administrative agency of any federal, state, local, or
foreign jurisdiction or before any arbitrator wherein an unfavorable injunction,
judgment, order, decree, ruling, or charge would (A) prevent consummation of any
of the transactions contemplated by this Agreement or (B) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation (and no such injunction, judgment, order, decree, ruling, or charge
shall be in effect).

The Seller may waive any condition specified in this Section 10(b) at or prior
to the Closing in writing executed by the Seller.

--------------------------------------------------------------------------------


11

Miscellaneous.

        (a)

Facsimile Execution and Delivery. Facsimile execution and delivery of this
Agreement is legal, valid and binding execution and delivery for all purposes.

        (b)

No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns.

        (c)

Entire Agreement. This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.

        (d)

Succession and Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser and the Seller; provided, however, that the Purchaser
may (i) assign any or all of its rights and interests hereunder to one or more
of its Affiliates, and (ii) designate one or more of its affiliates to perform
its obligations hereunder.

        (e)

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument.

        (f)

Headings. The Section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

        (g)

Notices. All notices and other communications hereunder shall be in writing and
shall be deemed given if delivered personally or by commercial delivery service,
or mailed by registered or certified mail (return receipt requested) or sent via
facsimile (with confirmation of receipt) to the parties.

        (h)

Governing Law. This Agreement shall be governed by and construed in accordance
with the domestic laws of the People’s Republic of China without giving effect
to any choice or conflict of law provision or rule (whether of the People’s
Republic of China or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the People’s Republic of China or any
other applicable jurisdiction which the parties agree to.

        (i)

Amendments and Waivers. No amendment of any provision of this Agreement shall be
valid unless the same shall be in writing and signed by the Purchaser and the
Seller or their respective representatives. No waiver by any Party of any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.


--------------------------------------------------------------------------------


  (j)

Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

        (k)

Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.

        (l)

Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state or local statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant. Nothing in the disclosure Schedules
attached hereto shall be deemed adequate to disclose an exception to a
representation or warranty made herein, however, unless the disclosure Schedules
identifies the exception with particularity and describes the relevant facts in
detail. Without limiting the generality of the foregoing, the mere listing (or
inclusion of a copy) of a document or other item in the disclosure Schedules or
supplied in connection with the Purchaser’ due diligence review, shall not be
deemed adequate to disclose an exception to a representation or warranty made
herein (unless the representation or warranty has to do with the existence of
the document or other item itself).

        (m)

Specific Performance. Each of the Parties acknowledges and agrees that the other
Party would be damaged irreparably in the event any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each of the Parties agrees that the other Party shall
be entitled to an injunction or injunctions to prevent breaches of the
provisions of this Agreement and to enforce specifically this Agreement and the
terms and provisions hereof in any action instituted in any court of the United
States or any state thereof having jurisdiction over the Parties and the matter,
in addition to any other remedy to which they may be entitled, at law or in
equity.


--------------------------------------------------------------------------------


  (n)

Submission to Jurisdiction. Each of the Parties submits to the jurisdiction of
any state or federal court sitting in Nevada, in any action or proceeding
arising out of or relating to this Agreement and agrees that all claims in
respect of the action or proceeding may be heard and determined in any such
court. Each of the Parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety,
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(g) above. Nothing in this
Section 11(n), however, shall affect the right of any Party to bring any action
or proceeding arising out of or relating to this Agreement in any other court or
to serve legal process in any other manner permitted by law or at equity. Each
Party agrees that a final judgment in any action or proceeding so brought shall
be conclusive and may be enforced by suit on the judgment or in any other manner
provided by law or at equity.

[signature pages follow]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Seller, the Company, and the Purchaser have caused this
Stock Purchase Agreement to be executed and delivered by their respective
officers thereunto duly authorized, all as of the date first written above.

PURCHASER:

/s/ Xijian Zhou   Xijian Zhou           SELLER:       /s/ Liang Wei Wang   Liang
Wei Wang  


ADVENTO, INC.         Per: /s/ Liang Wei Wang     Liang Wei Wang, President  


--------------------------------------------------------------------------------